Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Charles J. Anselmo, ) Date: July 22, 2009

)
Petitioner, )
)

-V.- ) Docket No. C-09-311

) Decision No. CR1979
The Inspector General. )
)

DECISION

Petitioner, Charles J. Anselmo, asks review of the Inspector General’s (I.G.’s)
determination to exclude him for ten years from participation in Medicare, Medicaid, and
all federal health care programs under section 1128(a)(3) of the Social Security Act. The
1G. has moved for dismissal, arguing that the appeal is untimely.’ I agree and dismiss
Petitioner’s appeal.

Petitioner’s hearing request must be dismissed pursuant to
42 C.F.R. § 1005.2(e)(1) because it was not timely filed.”

Petitioner was a pharmacist licensed in the State of Texas. On August 14, 2001, he was
convicted of a felony, aiding and abetting health care fraud, in violation of 18 U.S.C.
sections 1347 and 2. CMS Ex. 3.

In a letter dated May 30, 2003, the LG. advised Petitioner that, based on his felony
conviction, he was excluded from participation in Medicare, Medicaid, and all federal
health care programs for a period of 10 years. CMS Ex. 1, at 37. With the notice letter,

' The L.G. has filed its motion to dismiss, accompanied by five exhibits (1.G. Exs.
1-5) and two attachments. Petitioner filed a response to the I.G.’s motion, and the 1.G.
filed a reply.

> I make this one finding of fact/conclusion of law.
the I.G. sent Petitioner an explanation of his appeal rights: he was entitled to a hearing
before an administrative law judge if he filed a written request for review within sixty
days after receipt of the notice. CMS Ex. 1, at 39. Petitioner filed a hearing request on
March 11, 2009, almost six years after the notice was sent.

Petitioner does not dispute his timely receipt of the notice, but claims that he did not
appeal timely because he misunderstood the terms of his criminal plea agreement,
mistakenly thinking that it precluded him from appealing the I.G.’s exclusion. (In reality,
it precluded him only from appealing his criminal conviction). Petitioner also asserts
that, at the time he received the notice, he reasonably anticipated that he could find
employment as a pharmacist, notwithstanding the exclusion. But, because Medicare
changed its reimbursement practices, pharmacies that might then have employed him
would no longer do so. Finally, Petitioner complains about the I.G.’s delay in imposing
his exclusion.

The regulations governing these proceedings grant me virtually no discretion. An
aggrieved party must request a hearing within sixty days after receiving notice of the
exclusion. 42 C.F.R. § 1001.2007(b). The date of receipt is presumed to be five days
after the date of the notice unless there is a reasonable showing to the contrary. 42 C.F.R.
§ 1005.2(c). The regulations include no good-cause exceptions for untimely filing,
providing that the ALJ wil/ dismiss a hearing request that is not filed in a timely manner.
42 C.F.R. § 1005.2(e)(1); John Maiorano, R. Ph. v. Thompson, No. 04-2279, slip op. at 6,
2008 WL 304899, at *3 (D.N.J. Feb. 1, 2008).

I therefore dismiss Petitioner’s request for a hearing pursuant to 42 C.F.R. § 1005.2(e)(1).

/s/
Carolyn Cozad Hughes
Administrative Law Judge
